Case 1:18-cr-00204-NGG-VMS Document 237-1 Filed 12/11/18 Page 1 of 4 PageID #: 1738

                                Proposed Curcio Examination
                   United States v. Keith Raniere et al., 18-CR-204 (NGG)


      (A)   Potential Conflict of Interest Posed By Co-Defendant’s Payment of Legal Fees

               1. Are you satisfied with the services of your attorneys thus far in the case?

               2. Do you understand that, in every criminal case, including this one, the
                  defendant is entitled to the assistance of counsel whose loyalty to him or
                  her is undivided, and who is not subject to any force or consideration that
                  might in any way intrude upon the attorney’s loyalty to his or her client’s
                  interests?

               3. Have you received any inducements, promises, or threats with regard to
                  your choice of counsel in this case?

               4. Are you paying your attorneys’ fees or is someone else paying for them to
                  represent you? Who specifically is paying them? How long has that been
                  the case?

               5. Do you have an understanding whether, in the future, they will continue to
                  pay, indemnify, or reimburse your legal fees in this case? What is your
                  understanding?

               6. Because your attorneys are being paid by a third party, they may be
                  influenced by this third party in connection with their representation of
                  you, that is, they may be influenced to advise you to do things that are in
                  the third party’s best interests and not in your best interests.

                      a. For instance, if the third party is involved in the alleged crime, the
                         third party may have a vested interest in having your lawyers advise
                         you to accept sole responsibility for the unlawful scheme or to
                         minimize the third party’s involvement with or knowledge of the
                         scheme. Do you understand that?

                      b. Your lawyers may also have an interest in advising you not to seek
                         to cooperate with the Government, even if that might be in your
                         interest, where your cooperation might directly or indirectly
                         implicate the third party that is paying your legal fees. Do you
                         understand that?

               7. Have you consulted with counsel other than your attorneys about the risks
                  associated with this potential conflict of interest?

               8. Do you understand that you have a right to consult with another lawyer to
                  determine whether you wish for them to continue representing you? Do
Case 1:18-cr-00204-NGG-VMS Document 237-1 Filed 12/11/18 Page 2 of 4 PageID #: 1739

                                Proposed Curcio Examination
                   United States v. Keith Raniere et al., 18-CR-204 (NGG)

                  you understand that the Court will give you an opportunity to do so, and
                  that the Court encourages you to do so? Do you understand that, if you
                  cannot afford other counsel, the Court will appoint counsel—free of cost to
                  you—so that you may consult with conflict-free counsel about these
                  issues?

               9. Have any of your attorneys informed you that they have been compensated
                  for their representation of you, directly or indirectly, by a co-defendant in
                  this case?

               10. Do you understand that in some circumstances your attorneys might have
                   an incentive to put the interests of Clare Bronfman before yours?

               11. Let me give you some examples of the ways in which your attorneys’
                   ability to represent you might be affected by the fact that they have been
                   paid by Ms. Bronfman. This could affect the way that your lawyers
                   consider and advise you:

                      a. Whether, and when, you should plead guilty;

                      b. Whether you should seek to cooperate with the Government;

                      c. What defenses you should raise;

                      d. Whether you should testify at trial;

                      e. Which witnesses should be cross examined, and what questions
                         they should be asked;

                      f. Which witnesses should be called, and what other evidence to offer
                         on your behalf;

                      g. What arguments to make on your behalf to the jury;

                      h. What arguments to make to the Court, and what facts to bring to the
                         Court’s attention, before trial, during trial, or, if you are convicted,
                         at your sentencing.

               12. Tell me in your own words what your understanding is of the potential
                   conflict of interest arising in this situation.
Case 1:18-cr-00204-NGG-VMS Document 237-1 Filed 12/11/18 Page 3 of 4 PageID #: 1740

                                Proposed Curcio Examination
                   United States v. Keith Raniere et al., 18-CR-204 (NGG)



      (B)   Right to Conflict-Free Representation

               13. Do you understand that you have the right to object to your attorneys’
                   continued representation of you based upon the existence of a potential
                   conflict of interest?

               14. It is important that you understand that no one can predict with any
                   certainty the course that this case will take or how this conflict may affect
                   it.

               15. What is your understanding of the right to “effective assistance of
                   counsel”?

               16. Is there anything I have said that you wish to have explained further?

               17. I will give you an opportunity to think about what you have been told, and,
                   if you would like, to talk it over with counsel other than your attorneys.
                   After you have thought it over, I will ask whether you have considered the
                   matters that I have talked to you about, either with or without an attorney.
                   Then I will ask whether you wish to continue with your attorneys.

               18. Do you need court-appointed counsel for the purpose of consulting with
                   you about these conflict-of-interest issues?

      (C)   Continuation of Curcio Hearing

               19. Given that having your co-defendant Clare Bronfman pay your legal fees
                   may adversely affect your defense, do you still believe that it is in your
                   best interest to proceed with your attorneys?

               20. Is that your wish?

               21. Do you understand that by continuing in this fashion with your attorneys,
                   you are waiving your right to be represented by an attorney who has no
                   conflict of interest?

               22. Are you knowingly and voluntarily waiving your right to conflict-free
                   representation?

               23. Do you agree to waive any post-conviction argument, on appeal or
                   otherwise, that by virtue of having a third party—and, indeed, your co-
Case 1:18-cr-00204-NGG-VMS Document 237-1 Filed 12/11/18 Page 4 of 4 PageID #: 1741

                                Proposed Curcio Examination
                   United States v. Keith Raniere et al., 18-CR-204 (NGG)

                  defendant—pay your legal fees, you were denied effective assistance of
                  counsel?

               24. Is there anything that the Court has said that you wish to have explained
                   further?
